Citation Nr: 1022901	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to November 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2009, the Veteran was scheduled to appear at a 
hearing before a Veterans Law Judge at the RO.  That same 
month, however, he submitted a request to cancel the hearing 
and asked that his claim be adjudicated by the Board.  

The Board herein is reopening the Veteran's claim for service 
connection for a right knee disability.  The issue of 
entitlement to service connection for a right knee disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


FINDINGS OF FACT

1.  In a July 2000 decision, the Board denied a claim for 
service connection for a right knee disability, to include as 
secondary to service-connected left knee disability.  

2.  The evidence received since the July 2000 Board decision, 
by itself or in conjunction with previously considered 
evidence, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
knee disability. 

 
CONCLUSIONS OF LAW

1.  The July 2000 Board decision that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1105 (2000).  

2.  Evidence received subsequent to the July 2000 Board 
decision is new and material, and to this limited extent the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claim.  These duties are prescribed by 
statute and implemented by regulation that can be found in 
Title 38 of the United States Code, and Title 38 of the Code 
of Federal Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

In this case, the RO provided the appellant with notice in 
July 2007, prior to the initial decision on the claim in 
January 2008.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met.  In addition, 
the content of the notice was appropriate as it advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised what the evidence must show to support the claim 
for service connection for a right knee disability to include 
as secondary to his service-connected left knee disability.  
He was advised to identify any evidence in support of the 
claim.  In addition, he was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the appellant provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the appellant of the evidence it had received in 
connection with the claim.  

The letter did not, however, advise the Veteran that the 
claim was previously denied, the basis for such denial, and 
of the need to submit new and material evidence to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Because the 
Board herein is reopening the claim, the Veteran has not been 
prejudiced by the defect in the notice letter.  

Finally, the Court has held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the present appeal, in the same July 2007 letter, the 
Veteran was provided notice of the type of evidence necessary 
to establish a disability rating and an effective date.  In 
this regard, the Board notes that the letter informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the Veteran's 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and 
service treatment records, as well as all identified and 
available VA outpatient treatment records are associated with 
the claims file and were reviewed by both the RO and the 
Board in connection with the claim.  

The Board does observe that the Veteran has not been afforded 
an adequate VA examination in connection with his application 
to reopen his claim for service connection for a right knee.  
That issue is addressed in the Remand portion of the decision 
below.  

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the Veteran and, accordingly, 
the Board will proceed to a decision.

II.  Analysis

In a July 2000 decision, the Board denied a claim for service 
connection for a right knee disability.  The appellant was 
notified of the July 2000 Board decision but did not initiate 
an appeal, seek reconsideration, or revision of the decision 
on the basis of clear and unmistakable error.  As such, the 
July 2000 Board decision is final.  See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.  

Evidence before the Board included the Veteran's service 
treatment records, private medical records, and VA joints 
examinations.  In denying the claim, the Board found that 
there was "conflicting evidence" as to whether the Veteran 
had a current right knee disability.  In this respect, 
private treatment records, dated in 1999, noted 
osteoarthritis of the medial compartment of the right knee, 
while a VA spine examination, dated in August 1998, included 
a normal x-ray examination of the right knee.  

Based on this evidence, as well as a lack of evidence linking 
any current right knee disability to the service-connected 
left knee disability, the Board denied the claim.  

In May 2007, the Veteran requested that his claim for service 
connection for a right knee disability be reopened.  He 
claimed that he had a current right knee disability that was 
secondary to his service-connected left knee disability.  He 
reported that due to his left knee condition, he was forced 
to put an increased load on his right knee.   

Evidence submitted in support of his claim included an April 
2007 VA surgical record which shows that the Veteran 
underwent a right total knee replacement as a result of 
disabling right knee primary osteoarthritis.  

He underwent a VA examination in August 2007 and reported 
that right knee symptoms began in approximately 1998 or 1999, 
without any precipitating injury.  Following a physical 
examination, the examiner opined that the right knee was not 
secondary to the service-connected left knee injury.  The 
examiner noted that the Veteran only started complaining 
about the right knee recently and that was no record of right 
knee problems or treatment in the claims folder.  In a 
Supplemental Opinion issued in December 2007, the examiner 
also opined that the right knee disability was not incurred 
during the Veteran's active duty military service.  

Social Security Administration (SSA) records from 2000 reveal 
that the Veteran is disabled for SSA purposes due to chronic 
degenerative arthritis of both knees and the right ankle.  
SSA examination reports are of record but they do not include 
competent medical evidence discussing the relationship, if 
any, between the service-connected left knee disability and 
the right knee disability.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness). 

Here, one of the unestablished facts necessary to 
substantiate the claim was evidence of a current right knee 
disability.  While there was conflicting evidence on this 
question when the matter was last before the Board, at 
present the evidence is clear that the Veteran has a current 
right knee disability that has required a surgical total knee 
replacement.  

In addition, presuming the credibility of the Veteran's 
statements regarding the etiology of the current right knee 
condition, the Board finds that new and material evidence has 
been received and that the criteria to reopen the previously 
denied claim have been met.  As such, the claim is reopened.  





ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right knee disability.  The appeal is granted to this extent 
only.


REMAND

While the Board is reopening the claim for service connection 
for a right knee disability, further development must take 
place prior to reaching a decision on the merits of the 
claim.  In this respect, the Board acknowledges the August 
2007 VA examiner's opinion indicating that the right knee 
disability "is not related" to the service-connected left 
knee disability.  What this opinion fails to address, 
however, is whether the left knee disability aggravates the 
right knee disability.  See 38 C.F.R. § 3.310 (providing 
service connection for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability).  

In addition, the examiner provides little rationale for the 
opinion.  VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007)(quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  Given the 
inadequacies of the August 2007 examination, the Board finds 
that additional examination is warranted.  

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following action:  

1.  Contact the Veteran and afford him 
the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from all 
identified treatment sources.  

2.  Thereafter, arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any current right knee 
disability.  The claims folder must be 
made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:

As to any diagnosed right knee 
disability, indicate whether it is at 
least as likely as not due to or 
aggravated by his service-connected 
left knee disability, or whether it is 
otherwise etiologically related to the 
Veteran's period of active service.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


